                                                                   EXHIBIT A
  4:20-cv-03093-JMG-MDN Doc # 1-1 Filed: 08/10/20 Page 1 of 5 - Page ID # 5

 Image ID:
 D00600037D02                                                     Doc. No.    600037

                IN THE DISTRICT COURT OF LANCASTER COUNTY, NEBRASKA
                       575 S. 10th Street - 3rd Floor
                       SEPARATE JUVENILE COURT-4th Floor
                       Lincoln             NE 68508


Jennifer Stover v. Evangelical Lutheran Good Sam. Soc.
                                                             Case ID: CI 20     472


TO: Evangelical Lutheran Good Samaritan
DBA: Good Samaritan Society--St. John's



You have been sued by the following plaintiff(s):
              1
     Jennifer Stover




Plaintiff's Attorney:    Patrick M Driver
Address:                 8033 S 15th St Ste A
                         Lincoln, NE 68512-2807

Telephone:               (402) 421-8033

A copy of the complaint/petition is attached. To defend this lawsuit, an
appropriate response must be served on the parties and filed with the office of
the clerk of the court within 30 days of service of the complaint/petition. If
you fail to respond, the court may enter judgment for the relief demanded in the
complaint/petition.


Date: JULY 22, 2020          BY THE COURT:            4//C
                                                    c•
                                                     .ferk

PLAINTIFF'S DIRECTIONS FOR SERVICE OF SUMMONS AND A COPY OF THE
COMPLAINT/PETITION ON:

          Evangelical Lutheran Good Samaritan
          Society: c/o CT Corp System
          5601 S. 59th Street
          Lincoln, NE 68516

Method of service: Certified Mail

You are directed to make such service within ten days after the date of issue,
and file with the court clerk proof of service within ten days after the signed
receipt is received or is available electronically, whichever occurs first.
 4:20-cv-03093-JMG-MDN Doc # 1-1 Filed: 08/10/20 Page 2 of 5 - Page ID # 6




            IN THE DISTRICT COURT OF LANCASTER COUNTY, NEBRASKA




JENNIFER STOVER as Special                      Case No. CI-20-
Administrator for the Estate of Victor
Stover,

                    Plaintiff,                  COMPLAINT

      VS.

THE EVANGELICAL LUTHERAN
GOOD SAMARITAN SOCIETY, d/b/a
GOOD SAMARITAN SOCIETY—ST.
JOHN'S,

                    Defendant.


      COMES NOW Plaintiff and alleges:

       1.     Parties

              A.    Plaintiff is a resident of Lincoln, Lancaster County, Nebraska, and

                    is the duly appointed Special Administrator of the Estate of Victor

                    Stover.

              B.    Defendant is a Non-Profit Foreign Corporation that does business

                    in the State of Nebraska under the trade name Good Samaritan

                    .Society—St. John's (hereinafter "St. John's").

      2.      The incidents giving rise to the cause of action occurred at a nursing

home located at 3410 Central Avenue, Kearney, Buffalo County, Nebraska. Venue is

appropriate in this Court pursuant to Neb. Rev. Stat § 25-403.01(4)

      3.      On or about February 2, 2018, Victor Stover fell at his residence where he

suffered injuries including a fracture of his right hip. On or about February 3, 2018,
4:20-cv-03093-JMG-MDN Doc # 1-1 Filed: 08/10/20 Page 3 of 5 - Page ID # 7




Victor Stover later underwent surgery at Kearney Regional Medical Center to repair the

injuries he suffered in his left hip.

       4.      On or about February 12, 2018, Victor Stover was discharged from the

Kearney Regional Medical Center to a nursing home operated by Defendant for

continued care.

       5.      At all relevant times herein, Defendant owned and operated a nursing

home at 3410 Central Avenue, Kearney, Nebraska.

       6.      That at all times relevant, the Defendant employed various medical

providers, nurses, and medical staff, at its nursing home located at 3410 Central

Avenue, Kearney, Nebraska.

       7.      The aforementioned medical providers, nurses, and/or medical staff failed

to follow the applicable standard of medical care during their care and treatment of the

Victor Stover, deceased, which proximately resulted in a physical injury to the late Victor

Stover and/or proximately caused his death.

       8.      The actions of Defendant that proximately cased the physical injury and/or

death of Victor Stover occurred between February 12, 2018 and February 24, 2018.

       9.      The standard of care applicable to Defendant for the medical care and

treatment it provided to Victor Stover, deceased, while he was a patient at Defendant's

nursing home included, but was not limited to: 1) to dispense medication as prescribed

by Victor Stover's treating physicians or medical providers; 2) Prompt notification of

Victor Stover's involuntary discharge; 3) to prevent, care and observe skin breakdown

and observation of wounds.
 4:20-cv-03093-JMG-MDN Doc # 1-1 Filed: 08/10/20 Page 4 of 5 - Page ID # 8




       10.    That the Defendant, by and through its nurses, employees, and medical

staff, breached the standard of applicable medical care owed to Roger Denver by: 1)

failing to dispense medication as prescribed by Victor Stover's treating physicians or

medical providers; 2) failure to notice necessary parties of Victor Stover's involuntary

discharge; and 3) failure to prevent, care and observe skin breakdown and observe

wounds on his body.

       11.    As a direct and proximate result of Defendant's negligence and failure to

meet the standard of care, Victor Stover suffered personal injuries and/or death.

       12.    Neither Victor Stover nor the Plaintiff herein assumed the risk of Victor

Stover's injuries or death.

       13.    As a direct and proximate result of Defendant's negligence and failure to

meet the standard of care, Victor Stover

       WHEREFORE, Plaintiff prays for judgment against defendant for damages

allowed by law, costs of this action and whatever other relief this Court deem just.

                                                        Jennifer Stover, Plaintiff

                                                BY:    /s/ Patrick M. Driver
                                                       NSBA #23154
                                                       LAPIN LAW OFFICES
                                                       Attorneys for Plaintiff
                                                       8033 South 15th St., Suite A
                                                       Lincoln, NE 68512
                                                       (402) 421-8033
                                                       pdriver@lapinlawoffices.com
4:20-cv-03093-JMG-MDN Doc # 1-1 Filed: 08/10/20 Page 5 of 5 - Page ID # 9




                                          PRAECIPE


TO CLERK OF SAID COURT:

Please issue summons to defendant:

       The Evangelical Lutheran Good Samaritan Society
       d/b/a Good Samaritan Society—St. John's
       do C T Corporation System
       5601 S. 59111 Street
       Lincoln, NE 68516

Service will be made by certified mail.



                                                     Is/ Patrick M. Driver
                                                     Attorney for Plaintiff
